Citation Nr: 0839325	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


	WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

In March 1994, the veteran filed a claim of entitlement to 
service connection for a left hip disability.  The veteran's 
claim was denied in a June 1994 rating decision.  The veteran 
did not appeal that decision and it became final.  See 38 
U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  The 
veteran requested that the RO reopen the claim in March 1999, 
the RO determined that new and material evidence had not been 
submitted and declined to reopen the claim.  See Glynn v. 
Brown, 6 Vet. App. 523, 528 (1994) [a decision that new and 
material evidence was not submitted is a denial that there is 
a claim; it is not a final denial or disallowance of a 
claim].

In October 2003, the veteran again filed to reopen his 
previously denied left hip disability claim.  This was denied 
in a March 2004 rating decision.  The veteran disagreed with 
that rating and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in May 2005.  

He veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO.   

In a July 2007 Board decision, the claim was remanded for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
in a September 2008 supplemental statement of the case 
(SSOC).  The veteran's VA claims folder has been returned to 
the Board for further appellate proceedings

FINDINGS OF FACT

1.  In an unappealed June 1994 decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left hip disability.

2.  Evidence submitted since the June 1994 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection 
for left hip disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  Since the June 1994 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for left hip disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for left hip disability.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.




Stegall concerns

In July 2007, the Board remanded this case in order for the 
agency of original jurisdiction (AOJ) to issue a VCAA letter 
that complied with the notice requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as well as to notify the 
veteran that no transcript had been made of his DRO hearing 
and inform him of his right to request another hearing.  
Additionally, the remand mandated that the AOJ obtain the 
veteran's Social Security Administration (SSA) records.  The 
veteran's claim was then to be re-adjudicated.  

The record indicates that the SSA records identified by the 
Board were associated with the veteran's claims file.  
Additionally, the veteran was provided with Kent notice and 
informed of his right to another RO hearing.  The record 
demonstrates that the veteran indicated that he does not want 
another RO hearing and wished to have his case immediately 
heard by the Board.  See Report of Contact dated September 
2008.  As indicated above, a SSOC was issued in September 
2008.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).



For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As was discussed above in co0nenction 
with Stegall, the Board remanded this case so that complete 
VCAA notice could be provided to the veteran. 

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letters 
dated October 2003, August 2007, and December 2007, including 
evidence of "an injury in military service or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between your disability and an 
injury, disease, or event in military service."  

With respect to notice to the veteran regarding new and 
material evidence, the August 2007 and December 2007 VCAA 
letters stated, "[t]o qualify as new, the evidence must be 
in existence and be submitted to the VA for the first time...In 
order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied...New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The evidence 
cannot simply be repetitive or cumulative of the evidence we 
had when we previously denied your claim."  The letters 
notified the veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
Moreover, the August 2007 and December 2007 letters informed 
the veteran as to the reason his claim was previously denied:  
"[y]our claim was previously denied because the condition is 
shown to have existed prior to your active military service, 
and because no continuity of treatment or aggravation is 
shown in your records.  Therefore, the evidence you submit 
must relate to this fact."    As such, the veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent, supra.



Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the October 2003, 
August 2007, and December 2007 VCAA letters.  The letters 
stated that VA would assist the veteran in obtaining relevant 
records from the military, the VA, or any Federal agency.  
With respect to records from private doctors and hospitals, 
the VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

The VCAA letters emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
of agency."  See, e.g., VCAA letter dated October 2003. 

The August 2007 and December 2007 VCAA letters specifically 
requested: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that each claim of entitlement to service connection consists 
of five elements:  (1) veteran status [not at issue here]; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 2006 VCAA letter.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

As the Board concludes below that the veteran's claim remains 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned continue to be moot.

Further, there is no timing problem as to VCAA notice since, 
as indicated above, the veteran's claim was re-adjudicated in 
supplemental statements of the case (SSOC) dated April 2006 
and September 2008.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has retained the services of a 
representative and declined the option of testifying at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

Aggravation

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2007)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim to reopen was initiated in October 2003, 
the claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.  As 
was discussed above, the veteran has received Kent notice 
pertaining to the revised regulations.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for left hip disability was denied by the RO in June 1994, 
the following pertinent evidence was of record.

The veteran's service treatment records indicated that the 
veteran reported a history of left hip surgery at his January 
1977 enlistment examination.  The examiner noted that the 
veteran had fractured his hip and undergone surgery to 
install pins in his left hip in June 1968.  The January 1977 
examiner opined, "[i]t would seem [the] patient should be 
able to perform normal duties now."  Records of May 1977 
Medical Board Proceedings indicate that the veteran reported 
that he injured his left hip prior to service.  The Medical 
Board, composed of three physicians, concluded that the 
veteran's disability existed prior to service and had not 
been aggravated by his short term of service.  In connection 
with his May 1977 separation examination, the veteran stated 
"my hip hurts when I am on it and I want to go home."  

Post-service  medical records from Dr. M.J.L. indicated that 
the veteran required a total left hip replacement.  A 
November 1992 treatment note stated that the veteran 
"apparently was involved in an injury to his leg two years 
ago when he actually had a fishing bank cave in on him.  He 
had a broken hip and was apparently treated with pins.  The 
patient has a severe deformity of the left femoral head since 
that 
time . . . ."  


The June 1994 rating decision 

In June 1994, the RO denied the veteran's claim of 
entitlement to service connection for left hip disability.  
In its decision, the RO stated that "[s]ervice medical 
records show treatment for a left hip condition which existed 
prior to active military service.  No aggravation other than 
simple soreness was noted in the service medical records.  In 
addition, no continuity of treatment has been provided from 
separation from active military service to the present and 
evidence available shows treatment for a concurrent injury in 
1990 to 1992 which resulted in a second fracture of the 
veteran's left hip . . . .  Because the condition is shown to 
have existed prior to active military service, and because no 
continuity of treatment or aggravation is shown, service 
connection for left hip condition, is denied."  

The veteran was informed of the June 1994 rating decision and 
of his appeal rights by letter from the RO dated June 1994.  
He did not appeal.  

In October 2003, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim based on 
the veteran's failure to submit new and material evidence, 
this appeal followed.  

The evidence which has been added to the record since the 
June 1994 rating decision will be discussed in the Board's 
analysis, below.

Analysis

The unappealed June 1994 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted evidence bears directly and substantially upon the 
specific matter under consideration.  

After a thorough review of the entire record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for left hip disability has 
not been submitted.  

The RO denied the veteran's claim based evidence which 
showed:  (1) a significant pre-service left hip injury: (2) 
no in-service complaints, with the exception of hip soreness; 
(3) no evidence of hip problems for a decade after service; 
(4) at which time the veteran sustained another significant 
left hip injury.  The RO concluded that the veteran had a 
pre-existing disability which had not been aggravated during 
or due to his military service.

The newly added evidence, in pertinent part, consists of VA 
treatment records from April 1999 to April 2008, numerous 
private treatment records dated February 1985 to July 1990, 
as well as SSA records.  Additionally, medical record 
detailing the veteran's original 1968 left hip surgery are 
now of record.  After reviewing the record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for left hip disability has 
not been submitted.

An April 1968 private treatment record detailed the veteran's 
left hip surgery, including the installment of three pins 
following a slipped femoral capital epiphysis of the left 
femur.  See Northeast Regional Medical Center treatment 
record dated April 1968.  These records also indicate that 
three days after the veteran's initial surgery, he fell while 
attending physical therapy and another surgery was required 
to repair a bent screw.  These records, while new, are not 
material in that the facts reported were of record in 1994.  
Indeed, these record buttress the reason for the 1994 denial 
of service connection in that a significant pre-existing left 
hip disability was further documented.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  

The numerous private treatment records added to the veteran's 
file since the June 1994 rating decision essentially document 
the progression of the veteran's left hip disability.  Recent 
treatment records indicate that the veteran underwent a total 
left hip replacement in August 2007.  While these treatment 
records are undoubtedly new, as they were not of record at 
the time of the June 1994 rating decision, they in essence 
replicate what was demonstrated by the medical evidence which 
was of record at the time of the 1994 rating decision, namely 
that the veteran does have a disability of the left hip.  
Such evidence is not material, since the existence of the 
condition was known in June 1994.  Here, the unestablished 
fact is whether the veteran's left hip disability was 
aggravated by his military service.  The newly received 
medical evidence does not provide such information.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].  

Although the veteran maintains that his left hip disability 
was aggravated by his brief military service, he has provided 
no competent medical evidence of any such aggravation.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  

With regard to recent statements made by the veteran and his 
representative to the effect that his left hip disability was 
aggravated by his military service, such evidence is 
cumulative and redundant of statements made prior to the June 
1994 rating decision.  Accordingly, such statements are not 
new.  See Reid v. Derwinski, 2 Vet App. 312, 315 (1992).  
Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical 
causation...cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  

There is still no competent medical evidence that the 
veteran's left hip disability was incurred in or aggravated 
by his active military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  The evidence which has 
been added to the claims folder since June 1994 is cumulative 
and redundant of evidence which was in the file prior to that 
time.  The additional evidence does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been received pursuant to 38 
C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for left hip disability cannot be reopened.  The 
benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
left hip disability.  The benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


